Citation Nr: 1641761	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-30 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher disability rating in excess of 50 percent for left eye enucleation with central serous retinopathy right eye prior to March 23, 2015, a disability rating in excess of 60 percent disabling beginning March 23, 2015, and in excess of 70 percent disabling effective October 14, 2015.

2.  Entitlement to a higher disability rating in excess of 50 percent for panic disorder without agoraphobia (claimed as anxiety/posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from September 1981 to June 2007 with an earlier period of active duty for training from June 1980 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, in a September 2012 rating decision, the RO increased the disability rating of panic disorder without agoraphobia from 30 percent to 50 percent effective July 14, 2011.  Then, in a November 2015 rating decision, the RO increased the evaluation of left eye enucleation with central serous retinopathy right eye disorder to 60 percent effective on March 23, 2015, and to 70 percent effective October 14, 2015.  These staged ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current ratings are the maximum he is seeking for either disability.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

In an October 2015 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective from January 9, 2012.  In a November 2015 rating decision the RO revised the effective date by assigning the TDIU beginning from August 2, 2011.  According to a VA Form 21-8940 filed in November 2012, this August 2011 date represents the date the Veteran last worked full time.  Because the Veteran is not seeking a TDIU prior to the current effective date, that issue has been resolved fully in his favor and is not within the scope of this appeal.  See AB, 6 Vet. App. at 38; see also Murphy, 26 Vet. App. at 514.

In his November 2012 VA Form 9, the Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge from Washington, DC.  A hearing was scheduled for June 2016, but he failed to appear.  He has not subsequently asked that the hearing be rescheduled to include on the basis of good cause.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded to obtain missing treatment records.  

With regard to the service-connected eye disability, the Veteran underwent a VA examination in October 2015.  At that examination, the VA examiner found that the Veteran had a visual field defect, and an Amsler Grid test was conducted.  (The VA examiner concurrently indicated that the Veteran did not have a loss of visual field on the right.)  The Amsler Grid test report was not included with the VA examination report.  Instead, the VA examiner wrote at the end of the examination report that the test report was "available on VistA Imaging via CAPRI's VistAWeb tab for VARO review."  After the examination, the RO did not obtain the test results or otherwise include them in the claims file.  Thus, the Board has no way to review them.  Upon remand, that test report must be obtained.  

With regard to the service-connected psychiatric condition, the Veteran last underwent a VA examination in October 2015.  At that examination, the Veteran reported that he went to an emergency room three months prior due to symptoms of a panic attack.  Even earlier, at VA in July 2011, he reported having gone to the emergency room "many times" due to symptoms of panic attacks (which he had felt were heart-related).  It is not clear if this emergency room treatment was at a VA or non-VA emergency room.  In either event, those records tend to bear on the severity of his service-connected psychiatric condition.  Accordingly, all efforts should be made to obtain them.    

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include treatment at any non-VA emergency rooms for panic attacks.  

Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including.  The request should include non-electronic and/or archived paper records, including a copy of an Amsler Grid test conducted at the October 2015 VA eye examination.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

